                                                                                      ITTT
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                             OGT - 5 2018
                                       Richmond Division
                                                                                  CUEBK,U.S. DISTRICT COURT
SUNDARI K.PRASAD,                                                                        RICHMOND. VA

       PlaintifT,
V.                                                                     Civil Action No. 3:17CV63


JAYNE PEMBERTON,et al.,

       Defendants.



                                  MEMORANDUM OPINION


       Sundari K. Frasad, a Virginia inmate proceeding pro se, submitted this action. For the

reasons set forth below, the action will be dismissed for Prasad's failure to follow the directives

of the Court.


                           I. Prasad's Historv of Abusive Litigation

       In the last two years, Frasad has submitted over fifty civil actions. Prasad's actions have

been dismissed as frivolous and malicious, or for failure to state a claim, or because she has

failed to follow the directives of the Court. Prasad's many actions have strained the resources of

the Court.


        Litigants have an obligation to '"Stop, Think, Investigate and Research' before filing

papers either to initiate a suit or to conduct the litigation." Gaiardo v. Ethyl Corp.,835 F.2d 479,

482(3d Cir. 1987). Prasad has ignored this obligation and flooded the Court with her inchoate

claims for relief.


        Additionally, Prasad has engaged in a consistent pattern of disregarding the directives of

the Court. For example, the Court has informed Prasad that she may not tack on allegations or

defendants to a complaint through partial amendments, but must file a comprehensive amended

complaint. Prasad has ignored that directive. Moreover, because of the nature of her rambling
October 5, 2018
